                   Case 20-50601-LSS             Doc 4       Filed 07/23/20        Page 1 of 8




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

BOY SCOUTS OF AMERICA AND                                      Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                               Jointly Administered
                                Debtors.



HARTFORD ACCIDENT AND INDEMNITY
COMPANY AND FIRST STATE INSURANCE
COMPANY,                                                       Adv. Proc. No. 20-50601 (LSS)
                  Plaintiffs,
         v.

BOY SCOUTS OF AMERICA; ALOHA
COUNCIL; CASCADE PACIFIC COUNCIL;
CENTRAL FLORIDA COUNCIL; CHIEF
SEATTLE COUNCIL; CIRCLE TEN
COUNCIL; CONNECTICUT YANKEE
COUNCIL; CONNECTICUT YANKEE AND
FAIRFIELD COUNTY COUNCIL; CRATER
LAKE COUNCIL; GAMEHAVEN COUNCIL;
GLACIER’S EDGE COUNCIL; GREAT
ALASKA COUNCIL; GREATER LOS
ANGELES AREA COUNCIL; INLAND
NORTHWEST COUNCIL; KATAHDIN AREA
COUNCIL; LINCOLN HERITAGE COUNCIL;
LONGHORN COUNCIL; LONGS PEAK
COUNCIL; MAYFLOWER COUNCIL;
MOHEGAN COUNCIL; MONTANA
COUNCIL; MOUNT BAKER COUNCIL;
MOUNT DIABLO SILVERADO; NEW
JERSEY COUNCIL; NORTH FLORIDA
COUNCIL; NORTHEAST GEORGIA
COUNCIL; NORTHERN NEW JERSEY
COUNCIL; NORTHERN STAR COUNCIL;
OREGON COUNCIL; OREGON TRAIL
COUNCIL; ORE-IDA COUNCIL; PACIFIC
1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Lane, Irving, Texas 75038.
            Case 20-50601-LSS   Doc 4      Filed 07/23/20   Page 2 of 8




HARBORS COUNCIL; PATRIOTS’ PATH
COUNCIL; PEE DEE AREA COUNCIL;
SAGAMORE COUNCIL; SAM HOUSTON
AREA COUNCIL; SHAWNEE TRAILS
COUNCIL; SOUTH FLORIDA COUNCIL;
SPIRIT OF ADVENTURE COUNCIL;
TIDEWATER COUNCIL; INSURANCE
COMPANY OF NORTH AMERICA;
ARGONAUT INSURANCE COMPANY;
NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH PA; CERTAIN
UNDERWRITERS AT LLOYD’S LONDON;
TRAVELERS CASUALTY AND SURETY
COMPANY, INC. (f/k/a Aetna Casualty and
Surety Company); ALLIANZ GLOBAL RISKS
US INSURANCE COMPANY (f/k/a Allianz
Insurance Company); NATIONAL SURETY
CORPORATION; LANDMARK INSURANCE
COMPANY; COLUMBIA CASUALTY
COMPANY; ARROWOOD INDEMNITY
COMPANY (f/k/a Royal Indemnity Company);
FEDERAL INSURANCE COMPANY; UNITED
STATES FIRE INSURANCE COMPANY;
UTICA MUTUAL INSURANCE COMPANY;
PACIFIC EMPLOYERS INSURANCE
COMPANY; HARBOR INSURANCE
COMPANY; PAUL FIRE SURPLUS LINES
INSURANCE COMPANY; CHUBB CUSTOM
INSURANCE COMPANY; LEXINGTON
INSURANCE COMPANY; AMERICAN
ZURICH INSURANCE COMPANY; THE
INSURANCE COMPANY OF THE STATE OF
PENNSYLVANIA; TIG INSURANCE
COMPANY, AS SUCCESSORY TO MERGER
TO INTERNATIONAL INSURANCE
COMPANY; GENERAL STAR INDEMNITY
COMPANY; WESTCHESTER SURPLUS
LINES INSURANCE COMPANY (f/k/a
INDUSTRIAL INSURANCE COMPANY OF
HAWAII); INDUSTRIAL INDEMNITY
COMPANY; GULF INSURANCE COMPANY;
NIAGARA FIRE INSURANCE COMPANY;
CALIFORNIA UNION INSURANCE
COMPANY; AGRICULTURAL INSURANCE
COMPANY; TEXAS PACIFIC INDEMNITY
COMPANY; LIBERTY MUTUAL
                Case 20-50601-LSS         Doc 4    Filed 07/23/20     Page 3 of 8




INSURANCE COMPANY; CONTINENTAL
INSURANCE COMPANY

               Defendants.



                SUMMONS AND NOTICE OF PRETRIAL CONFERENCE

        YOU ARE SUMMONED and required to file a motion or answer to the complaint which
is attached to this summons with the clerk of the bankruptcy court within 30 days after the date
of issuance of this summons, except that the United States and its offices and agencies shall file a
motion or answer to the complaint within 35 days.

               Address of Clerk:      824 Market Street, 3rd Floor
                                      Wilmington, DE 19801
       At the same time, you must also serve a copy of the motion or answer upon Plaintiff’s
counsel.

Name and Address of Plaintiff’s Counsel:

Erin R. Fay (No. 5268)                              James P. Ruggeri (admitted pro hac vice)
Gregory J. Flasser (No. 6154)                       Joshua D. Weinberg (admitted pro hac vice)
BAYARD, P.A.                                        Abigail W. Williams (admitted pro hac vice)
600 North King Street, Suite 400                    Shipman & Goodwin LLP
Wilmington, Delaware 19801                          1875 K Street, NW, Suite 600
Telephone: (302) 655-5000                           Washington, DC 20003
Facsimile: (302) 658-6395                           Tel: (202) 469-7750
Email: efay@bayardlaw.com                           Fax: (202) 469-7751
       gflasser@bayardlaw.com                       Email: jruggeri@goodwin.com
                                                            jweignberg@goodwin.com
                                                            awilliams@goodwin.com
                                                    - and -

                                                    Eric S. Goldstein (admitted pro hac vice)
                                                    Shipman & Goodwin LLP
                                                    One Constitution Plaza
                                                    Hartford, CT 06103
                                                    Tel: (860) 251-5000
                                                    Fax: (860) 251-5099
                                                    Email: egoldstein@goodwin.com
                    Case 20-50601-LSS    Doc 4    Filed 07/23/20    Page 4 of 8




         If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

        YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the
filing of the complaint will be held at the following time and place.

Address:                          Room: Courtroom No. 2
824 North Market Street           Floor: 6th
Wilmington, DE, 19801             Date and Time: September 9, 2020 at 10:00 a.m. (ET)

     IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE
DEEMED TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE
BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST
YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.



United States Bankruptcy
 Court for the District
     of Delaware




Date: July 10, 2020                          /s/ Una O’Boyle
                                             Clerk of the Bankruptcy Court
                   Case 20-50601-LSS             Doc 4       Filed 07/23/20        Page 5 of 8




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

BOY SCOUTS OF AMERICA AND                                      Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                               Jointly Administered
                                Debtors.



HARTFORD ACCIDENT AND INDEMNITY
COMPANY AND FIRST STATE INSURANCE
COMPANY,                                                       Adv. Pro. No. 20-50601 (LSS)
                  Plaintiffs,
         v.

BOY SCOUTS OF AMERICA; ALOHA
COUNCIL; CASCADE PACIFIC COUNCIL;
CENTRAL FLORIDA COUNCIL; CHIEF
SEATTLE COUNCIL; CIRCLE TEN
COUNCIL; CONNECTICUT YANKEE
COUNCIL; CONNECTICUT YANKEE AND
FAIRFIELD COUNTY COUNCIL; CRATER
LAKE COUNCIL; GAMEHAVEN COUNCIL;
GLACIER’S EDGE COUNCIL; GREAT
ALASKA COUNCIL; GREATER LOS
ANGELES AREA COUNCIL; INLAND
NORTHWEST COUNCIL; KATAHDIN AREA
COUNCIL; LINCOLN HERITAGE COUNCIL;
LONGHORN COUNCIL; LONGS PEAK
COUNCIL; MAYFLOWER COUNCIL;
MOHEGAN COUNCIL; MONTANA
COUNCIL; MOUNT BAKER COUNCIL;
MOUNT DIABLO SILVERADO; NEW
JERSEY COUNCIL; NORTH FLORIDA
COUNCIL; NORTHEAST GEORGIA
COUNCIL; NORTHERN NEW JERSEY
COUNCIL; NORTHERN STAR COUNCIL;
OREGON COUNCIL; OREGON TRAIL
COUNCIL; ORE-IDA COUNCIL; PACIFIC
1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Lane, Irving, Texas 75038.
            Case 20-50601-LSS   Doc 4      Filed 07/23/20   Page 6 of 8




HARBORS COUNCIL; PATRIOTS’ PATH
COUNCIL; PEE DEE AREA COUNCIL;
SAGAMORE COUNCIL; SAM HOUSTON
AREA COUNCIL; SHAWNEE TRAILS
COUNCIL; SOUTH FLORIDA COUNCIL;
SPIRIT OF ADVENTURE COUNCIL;
TIDEWATER COUNCIL; INSURANCE
COMPANY OF NORTH AMERICA;
ARGONAUT INSURANCE COMPANY;
NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH PA; CERTAIN
UNDERWRITERS AT LLOYD’S LONDON;
TRAVELERS CASUALTY AND SURETY
COMPANY, INC. (f/k/a Aetna Casualty and
Surety Company); ALLIANZ GLOBAL RISKS
US INSURANCE COMPANY (f/k/a Allianz
Insurance Company); NATIONAL SURETY
CORPORATION; LANDMARK INSURANCE
COMPANY; COLUMBIA CASUALTY
COMPANY; ARROWOOD INDEMNITY
COMPANY (f/k/a Royal Indemnity Company);
FEDERAL INSURANCE COMPANY; UNITED
STATES FIRE INSURANCE COMPANY;
UTICA MUTUAL INSURANCE COMPANY;
PACIFIC EMPLOYERS INSURANCE
COMPANY; HARBOR INSURANCE
COMPANY; PAUL FIRE SURPLUS LINES
INSURANCE COMPANY; CHUBB CUSTOM
INSURANCE COMPANY; LEXINGTON
INSURANCE COMPANY; AMERICAN
ZURICH INSURANCE COMPANY; THE
INSURANCE COMPANY OF THE STATE OF
PENNSYLVANIA; TIG INSURANCE
COMPANY, AS SUCCESSORY TO MERGER
TO INTERNATIONAL INSURANCE
COMPANY; GENERAL STAR INDEMNITY
COMPANY; WESTCHESTER SURPLUS
LINES INSURANCE COMPANY (f/k/a
INDUSTRIAL INSURANCE COMPANY OF
HAWAII); INDUSTRIAL INDEMNITY
COMPANY; GULF INSURANCE COMPANY;
NIAGARA FIRE INSURANCE COMPANY;
CALIFORNIA UNION INSURANCE
COMPANY; AGRICULTURAL INSURANCE
COMPANY; TEXAS PACIFIC INDEMNITY
COMPANY; LIBERTY MUTUAL
                  Case 20-50601-LSS             Doc 4      Filed 07/23/20       Page 7 of 8




INSURANCE COMPANY; CONTINENTAL
INSURANCE COMPANY

                 Defendants.



                    NOTICE OF DISPUTE RESOLUTION ALTERNATIVES

       As party to litigation, you have a right to adjudication of your matter by a judge of this
Court. Settlement of your case, however, can often produce a resolution more quickly than
appearing before a judge. Additionally, settlement can reduce the expense, inconvenience, and
uncertainty of litigation.

       There are dispute resolution structures, other than litigation, that can lead to resolution of
your case. Alternative Dispute Resolution (“ADR”) is offered through a program established by
this Court. The use of these services is often productive and effective in settling disputes. The
purpose of this Notice is to furnish general information about ADR.

        The ADR structures used most often are mediation, early-neutral evaluation,
mediation/arbitration, and arbitration. In each of these structures, the dispute resolution process
is presided over by an impartial third party, called the “neutral.”

        In mediation and early-neutral evaluation, an experienced neutral has no power to impose
a settlement on you. These options foster an environment where settlement offers can be
discussed and exchanged. In the process, you, together with your attorney, will be involved in
weighing settlement proposals and crafting a settlement agreement. The Court, through its Local
Rules,2 requires that all communications made during ADR processes, except threats of a
potential criminal action, be kept confidential. This means that you will not be prejudiced in the
event that settlement is not achieved through mediation or early-neutral evaluation, because the
presiding judge in your case will not be advised of any content you may share during settlement
discussions.

        Mediation/arbitration is a process where you submit to mediation and, if it is
unsuccessful, agree that the mediator will act as an arbitrator. At that point, the process is the
same as arbitration. You, through your counsel, will present evidence to a neutral, who issues a
decision. If the matter in controversy arises in the main bankruptcy case or arises from a
subsidiary issue in an adversary proceeding, the arbitration, though voluntary, may be binding. If
a party requests de novo review of an arbitration award, the judge will rehear the case.




2
 The Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of
Delaware (the “Local Rules”), deb.uscourts.gov/sites/default/files/1%20Clean%20Local_Rules_2020_0.pdf.
               Case 20-50601-LSS   Doc 4   Filed 07/23/20   Page 8 of 8




       Your attorney can provide you with additional information about ADR and advise
you as to whether and when ADR might be helpful in your case.

Dated: July 10, 2020
                                             /s/ Una O’Boyle
                                             Clerk of the Bankruptcy Court
